DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 23, 2021.
In view of the Amendments to the Claims filed April 23, 2021, the provisional rejections of claims 1, 8-10, and 12-26 on the ground of nonstatutory double patenting previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
In view of the Amendments to the Claims filed April 23, 2021, the rejections of claims 1, 8-10, and 12-26 under 35 U.S.C. 112(a) previously presented in the Office Action sent December 23, 2020 have been withdrawn.
In view of the Amendments to the Claims filed April 23, 2021, the provisional rejections of claims 1, 8-10, and 12-26 under 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 8-10, and 12-26 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8-10, and 12-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 14/317,930 (reference application), unpatentable over claims 1 and 3-22 of copending Application No. 14/317,939, unpatentable over claims 1 and 3-22 of copending Application No. 14/317, 951, and unpatentable over claims 1, 5-7, and 9-22 of copending Application No. 14/317,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in instant claims 1, 8-10, and 12-26 are recited in the claims of the copending applications as cited above all but the coating being applied to pilot equipment such as helmets or visors. However, the coatings for pilot equipment such as helmets or visors are intended use limitations in claims directed towards apparatuses, and coatings being applied specifically to a pilot equipment such as a helmet or visor as method claims is an obvious application as explained in the rejections of the claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, and 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites, “wherein the conformal organic photovoltaic device is flexible and configured to be adhered and conformed to a surface of the pilot equipment by the pressure-sensitive adhesive, along with wires and power electronics to allow the conformal organic photovoltaic device to provide electricity for electronic equipment associated with the pilot equipment”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the claimed conformal organic photovoltaic device configured to be adhered and conformed to a surface to allow the conformal organic photovoltaic device to provide electricity for electronic equipment associated with the pilot equipment.
The specification teaches providing electricity for pilot emergency electronic equipment but does not discuss or describe the full scope of the claimed providing electricity for electronic equipment associated with the pilot equipment. Dependent claims are rejected for dependency. 
Independent claim 1 recites, “such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and 
The specification, as originally filed, does not evidence applicant had in possession of an invention including an electricity-generating coating “such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed”.
The specification teaches in [0019-0020] coated onto the pilot equipment using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 13-15.
However, the specification does not discuss or depict where the entrained air is located. 
The claim requires that a specific location of the coating, “between the pressure-sensitive adhesive and the conformal organic photovoltaic device and … between the pressure-sensitive adhesive and the surface of the pilot equipment”, be “such that any air entrained…may be removed”. However, the specification does not describe any location where air may be entrained. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the pressure-sensitive adhesive and the conformal organic photovoltaic device and … between the pressure-sensitive adhesive 
Independent claim 8 recites, “the pressure-sensitive adhesive is … configured to adhere and conform… such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a pressure-sensitive adhesive which is configured to adhere and conform the coating such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed. 
The specification teaches lamination, stretching, press-forming, with or without vacuum assistance provides for removing entrained air but does not teach any pressure-sensitive adhesive which is configured to adhere and conform… such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed. 
The removing of entrained air is disclosed as a result of lamination, stretching, press-forming, with or without vacuum assistance and not because of a pressure-sensitive adhesive configuration. Dependent claims are rejected for dependency.
Claim 17 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the flexible surface of the flight suit such that any entrained air may be removed.”
The specification, as originally filed, does not evidence applicant had in possession and invention including “the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the flexible surface of the flight suit such that any entrained air may be removed”.
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. 
The claim requires that a specific location of the coating, “a curved surface engaging a first curved surface of the pressure-sensitive adhesive”, be “such that any entrained air may be removed” and another specific location “a second curved surface engaging the flexible surface of the flight suit” be “such that any entrained air may be 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “a curved surface engaging a first curved surface of the pressure-sensitive adhesive” as having no air, or “such that any entrained air may be removed”, as well as another specific location of “a second curved surface engaging the flexible surface of the flight suit” as having no air, or “such that any entrained air may be removed”.
Claim 18 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the helmet such that any entrained air between the second curved surface of the pressure-sensitive adhesive and the helmet may be removed.”
The specification, as originally filed, does not evidence applicant had in possession and invention including “the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the helmet such that any entrained air between the second curved surface of the pressure-sensitive adhesive and the helmet may be removed”.
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any entrained air…may be removed” and another specific location “between the second curved surface of the pressure-sensitive adhesive and the helmet” be “such that any entrained air…may be removed”. However, the specification does not describe any location where air may be entrained. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic device and the pressure-sensitive adhesive” as having no air, or “such that any entrained air…may be removed”, as well as another specific location of “between the second curved surface of the pressure-sensitive adhesive and the helmet” as having no air, or “such that any entrained air…may be removed”.
Claim 19 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a 
The specification, as originally filed, does not evidence applicant had in possession and invention including “the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the helmet visor such that any entrained air between the second curved surface of the pressure-sensitive adhesive and the helmet visor may be removed”.
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any entrained air…may be removed” and another specific location “between the second curved surface of the pressure-sensitive adhesive and the helmet visor” be “such that any 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic device and the pressure-sensitive adhesive” as having no air, or “such that any entrained air…may be removed”, as well as another specific location of “between the second curved surface of the pressure-sensitive adhesive and the helmet visor” as having no air, or “such that any entrained air…may be removed”.
Claim 23 recites, “wherein the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the one of the curved surface and the flexible surface of the pilot equipment such that any entrained air between the second curved surface of the pressure-sensitive adhesive and the one of the curved surface and the flexible surface of the pilot equipment may be removed.”
The specification, as originally filed, does not evidence applicant had in possession and invention including “the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed, and wherein the pressure-sensitive adhesive has a second curved surface engaging the one of the curved surface and the flexible surface of the pilot equipment such that any entrained air between the second curved surface of the 
The specification teaches in [0019-0020] that laminated onto the fuselage panel using stretching and press-forming, with or without vacuum assistance in removing entrained air, is the electricity-generating OPV device 204/304, which is adhered to the panel using the pressure-sensitive adhesive layer 205/305, and is supported by the thin flexible substrate layer 203/303. Also see original claims 15 and 16.
However, the specification does not discuss or depict where the entrained air is located. 
The claim requires that a specific location of the coating, “between the conformal organic photovoltaic device and the pressure-sensitive adhesive”, be “such that any entrained air…may be removed” and another specific location “between the second curved surface of the pressure-sensitive adhesive and the one of the curved surface and the flexible surface of the pilot equipment” be “such that any entrained air…may be removed”. However, the specification does not describe any location where air may be entrapped. 
The instant specification does not evidence applicant had in possession an invention teaching a specific location of “between the conformal organic photovoltaic device and the pressure-sensitive adhesive” as having no air, or “such that any entrained air…may be removed”, as well as another specific location of “between the second curved surface of the pressure-sensitive adhesive and the one of the curved surface and the flexible surface of the pilot equipment” as having no air, or “such that any entrained air…may be removed”. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility.
With regard to claims 1 and 16, Kaltenbrunner et al. discloses an electricity-generating coating for a surface of pilot equipment, comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal organic photovoltaic device; see FIG. 1a-e depicting cited cells flexibly conforming under compression and stretching), including 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is flexible and configured to be adhered and conformed to a surface of the pilot equipment (the flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device is cited to be structurally capable of adhering and conforming to a surface of the military pilot equipment along with wires and power electronics because it is depicted in FIG. 1a-e as adhered and conformed on a surface and comprising electrodes and is cited to read on the claimed flexible because it has some degree of flexibility), 
along with wires and power electronics to allow the conformal organic photovoltaic device to provide electricity for electronic equipment associated with the pilot equipment (the cited conformal organic photovoltaic device comprises electrodes, see “Device characterization” at right column, page 6; the conformal organic photovoltaic device cited as being structurally capable of being adhered 
the organic photovoltaic device is semitransparent (see FIG. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate covering the conformal organic photovoltaic device (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer; see Figure 1(a) depicting 1,400 nm PET; the top half of the cited PET substrate layer adjacent the Transparent electrode” is cited to read on the claimed “flexible transparent substrate” because it is a flexible and transparent substrate, or supporting or underlying member; see Figure 1(a) depicting the cited flexible transparent substrate covering the bottom side of the cited conformal organic photovoltaic device), and
a transparent encapsulating material on the flexible transparent substrate configured to protect the conformal organic photovoltaic device (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer; see Figure 1(a) depicting 1,400 nm PET; the bottom half of the cited PET substrate layer not adjacent to and opposed to the “Transparent electrode” is cited to read on the claimed “transparent encapsulating material” because it is a transparent and encapsulating material covering the cited flexible transparent substrate and cited conformal organic photovoltaic device; the cited 

Kaltenbrunner et al. does not disclose a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.
However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see FIG. 1) and discloses the transfer film comprising
a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, FIG. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA”). 

[0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. because it would allow for encapsulating the conformal organic photovoltaic device, provide a structural protective backing, operate as a sealant, and provide a mounting adhesive for mounting the conformal organic photovoltaic device. 
The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses
the cited pressure-sensitive adhesive, like EVA, which is flexible and configured to adhere and conform the conformal organic photovoltaic device to the surface of the pilot equipment (recall adhesive 22 adhering and conforming the photovoltaic device 12 to a surface 30 depicted in FIG. 2 of Booth et al. cited to be structurally capable of adhering and conforming the photovoltaic device to a surface of the military pilot equipment and cited to read on the claimed flexible because it has some degree of flexibility), wherein
the conformal organic photovoltaic device is configured to be adhered and conformed to the surface of the surface of the pilot equipment by the pressure-sensitive adhesive, along with wires and power electronics to allow the conformal organic photovoltaic device to provide electricity for electronic equipment 

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses the cited pressure-sensitive adhesive which is configured to adhere and conform the conformal organic photovoltaic device to the pilot equipment, the combination of Kaltenbrunner et al. and Booth et al. does not explicitly teach the claimed “such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
.
Claims 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1).
With regard to claims 8, 9, 20, and 21, Kaltenbrunner et al. discloses a transfer film for manufacturing an electricity-generating coating configured to be adhered to a three0dimensional surface of pilot equipment, the transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the organic photovoltaic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see FIG. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent and cited to read on the claimed flexible as it comprises some degree of flexibility).


However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see FIG. 1) and discloses the transfer film comprising 
a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of Kaltenbrunner et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate (such as pressure-sensitive adhesive 22, FIG. 2), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0026] disclosing pressure-sensitive adhesive 22 can be various semitransparent or transparent materials such as “EVA”). 

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of Kaltenbrunner et al. to include a pressure-sensitive adhesive as taught by Booth et al. because it would allow for encapsulating the organic photovoltaic device, provide a structural protective backing, 
The combination of the transfer film of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses 
the cited pressure sensitive adhesive, like EVA, which is flexible and is configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment, wherein the three-dimensional surface of the pilot equipment is one of a surface of a flight suit, a surface of a helmet, and a surface of a helmet visor (recall adhesive 22 depicted in FIG. 2 of Booth et al. cited to read on the claimed “configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment… wherein the three-dimensional surface of the pilot equipment is one of a surface of a flight suit, a surface of a helmet, and a surface of a helmet visor” because it is structurally capable of adhering and conforming the cited support substrate, the cited transfer release layer, the cited flexible transparent substrate, and the cited photovoltaic device 12 to a three-dimensional surface of pilot equipment wherein the three-dimensional surface of the pilot equipment is one of a surface of a flight suit, a surface of a helmet, and a surface of a helmet visor as it is depicted to adhere and conform to a three-dimensional surface 30 and cited to read on the claimed flexible as it comprises some degree of flexibility) 
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate), wherein
the support substrate and the transfer release layer are configured to be removable from the flexible transparent substrate such that components of the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive remain on the three-dimensional surface of the pilot equipment after the support substrate and the transfer release layer have been removed (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate and the cited organic photovoltaic device which would also provide for leaving the cited pressure-sensitive adhesive suggested by Booth et al.).

While the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al. discloses the cited pressure-sensitive adhesive which is configured to adhere and conform the support substrate, the transfer release layer, the flexible transparent substrate, and the organic photovoltaic device to the three-dimensional surface of the pilot equipment, the combination of Kaltenbrunner et al. and Booth et al. does not explicitly  teach the claimed “such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device 
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al. to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Booth et al., and Chung teaches the claimed “such that any air entrained between the pressure-sensitive adhesive and the conformal organic photovoltaic device may be removed, and such that any air entrained between the pressure-sensitive adhesive and the surface of the pilot equipment may be removed” as Chung exemplifies lamination processes “so that all air” is pressed out.
Claims 10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility.
With regard to claims 10 and 22, independent claim 8 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a transfer film comprising a glass support substrate. 
Modified Kaltenbrunner et al. does not disclose a transfer film wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claim 12, independent claim 8 is obvious over Kaltenbrunner et al. in view of Booth et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 8 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).

Modified Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have .
Claims 13-15, 17-19, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Booth et al. (U.S. Pub. No. 2011/0197955 A1) and Chung (U.S. Pub. No. 2011/0300664 A1), as applied to claims 1 and 16 above, and in further view of Litz (U.S. Pub. No. 2010/0132715 A1).
With regard to claim 13-15, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Booth et al. and Chung under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose a method of applying the electricity-generating coating of claim 1 wherein the method comprises applying the transfer film to the surface of the pilot equipment in such a way as to adhere the pressure-sensitive adhesive to the pilot equipment, providing conformal adhesion of the transfer film to the pilot equipment using press-forming, and removing the support substrate and the transfer release layer from the transfer film. 
However, Kaltenbrunner et al. discloses a transfer film for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release 
The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a surface of the pilot equipment such as a helmet or a helmet visor.
However, Litz discloses a photovoltaic cell and discloses it is conventionally known to apply the devices to helmet visors (see [0016] and FIG. 4 depicting visor 90 with curved surface cited to read on the claimed “pilot equipment”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a curved helmet visor as taught by Litz because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The cited helmet visor is interpreted to read on the claimed “pilot equipment” because the helmet is capable of being used by a pilot.

With regard to claims 17-19, independent 1 is obvious over Kaltenbrunner et al. in view of Booth et al under 35 U.S.C. 103 as discussed above. 
The only difference between the invention, as claimed, and the electricity-generating coating of modified Kaltenbrunner et al. is the coating has curved surfaces for engaging the surface of the pilot equipment such as a helmet, a helmet visor, or a flight suit.
However, Litz discloses a photovoltaic cell and discloses it is conventionally known to apply the devices to helmet visors (see [0016] and FIG. 4 depicting visor 90 with curved surface also reading on the claimed “flexible surface” as the surface has 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to the curved/flexible helmet visors as taught by Litz because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The cited helmet visor is interpreted to read on the claimed “pilot equipment” because the helmet is capable of being used by a pilot.
Kaltenbrunner et al., as modified above to be applied on the curved surface of the pilot equipment teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of the pilot equipment/flight suit/helmet/helmet visor as suggested by Litz above is cited  to provide for the curved surface of the conformal organic photovoltaic device) 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved/flexible surface of the of the pilot equipment/flight suit/helmet/helmet visor because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. as cited in the rejection of claim 1 above, and the application of the coating onto a curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor as suggested by Litz above necessarily includes engagement of a second curved surface of the pressure sensitive adhesive interfacing the curved/flexible surface of the pilot equipment/flight 

The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., applied on a curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor as suggested by Litz, does not explicitly teach the claimed “such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed” and “such that any a entrained air between the second curved surface of the pressure-sensitive adhesive and the curved/flexible surface of the pilot equipment/flight suit/helmet/helmet visor may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., as applied to the curved surface suggested by Litz, to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of Kaltenbrunner et al., Booth et al., Chung, and Dong et al. teaches the claimed “wherein 
With regard to claims 23-26, independent 1 is obvious over Kaltenbrunner et al. in view of Booth et al under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. discloses the electricity-generating coating of claim 1 (recall rejection of claim 1 above) but does not teach “The electricity-generating coating of claim 1, further comprising: the surface of the pilot equipment”.

However, Litz discloses a photovoltaic cell and discloses it is conventionally known to apply the devices to helmet visors (see [0016] and FIG. 4 depicting visor 90 with curved surface; the claimed “flight suit” is interpreted to include garments capable of being worn during flight; the cited curved surface of the cited helmet visor is cited to read on the claimed flight suit as it is a protective garment capable of being worn during flight). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a curved helmet visors as taught by Litz because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The cited helmet visor is interpreted to read on the claimed “pilot equipment” because the helmet is capable of being used by a pilot.
Kaltenbrunner et al., as modified above to be applied on the curved surface of the pilot equipment teaches
the conformal organic photovoltaic device has a curved surface (see Fig. 1(a-e) of Kaltenbrunner et al. depicting the cited conformal organic photovoltaic device having a curved surface; the modification to Kaltenbrunner et al. to be applied to the curved surface of the pilot equipment as suggested by Litz above is 
structurally capable of engaging a first curved surface of the pressure-sensitive adhesive (the cited curved surface of the conformal organic photovoltaic device of Kaltenbrunner et al. is cited to be structurally capable of engaging a first curved surface of the pressure-sensitive adhesive because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. as cited in the rejection of claim 1 above, and the application of the coating onto a curved surface of the pilot equipment as suggested by Litz above necessarily includes engagement to a first curved surface of the pressure sensitive adhesive interfacing the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate corresponding to the curved surface of the conformal organic photovoltaic device), and wherein 
the pressure-sensitive adhesive has a second curved surface structurally capable of engaging the curved surface of the pilot equipment (the cited pressure-sensitive adhesive of modified Kaltenbrunner et al. is cited as having a second curved surface engaging the curved surface of the of the pilot equipment because the combination of the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al. as cited in the rejection of claim 1 above, and the application of the 

The combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., applied on a curved surface of the pilot equipment as suggested by Litz, does not explicitly  teach the claimed “such that any entrained air between the conformal organic photovoltaic device and the pressure-sensitive adhesive may be removed” and “such that any entrained air between the second curved surface of the pressure-sensitive adhesive and the one of the curved surface and flexible surface of the pilot equipment may be removed”.
However, Chung teaches a solar cell (see TITLE) and teaches conventional bonding techniques, even using adhesives like EVA (see for example [0116]), can include heated rolling lamination processes “so that all air or other gas is pressed out ahead of the laminating edge and tends not to become trapped or form bubbles or voids, which can lead to de-lamination” (see [0112]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the combination of the electricity-generating coating of Kaltenbrunner et al. and the mounting adhesive of Booth et al., as applied to the curved surface suggested by Litz, to be configured to be adapted to the lamination technique taught by Chung, which presses out “all air”, because it would have led to avoiding bubbles or voids that can lead to de-lamination. The combination of .

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that since Booth et al. teaches adhesive layer can comprise various substances, even if one substance is transparent or semitransparent it does not mean the adhesive layer is transparent or semitransparent because the adhesive layer may be made of other substances, included substances not on the list. However, this argument is not persuasive.
While Booth et al. teaches the adhesive layer may include various substances, Booth et al. also teaches the adhesive layer can be EVA (see [0026] “The adhesive layer 22 may be comprised of various substances, such as…EVA…and/or vinyl chloride.”).
The rejections of the claims points out a selection of EVA, which would provide for a transparent/semitransparent adhesive layer. The rejections of the claims do not cite and do not rely on Booth et al. using a plurality of substances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 5, 2021